923 F.2d 871
12 ITRD 2456
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MARSUDA-RODGERS INTERNATIONAL, Plaintiff-Appellee,v.The UNITED STATES, Defendant/Appellant,andThe Timken Company, Intervenor-Appellant.
Nos. 90-1298, 90-1316.
United States Court of Appeals, Federal Circuit.
Nov. 29, 1990.

Before MARKEY, MAYER and PLAGER, Circuit Judges.
DECISION
MARKEY, Circuit Judge.


1
The United States and the Timken Company appeal from a decision of the Court of International Trade reversing a determination of the International Trade Commission (ITC) that a domestic industry was materially injured by importation of unfairly competing tapered roller bearings (TRB).  The court held that the ITC's finding of competition under 19 U.S.C. Sec. 1677(7)(C)(iv) was unsupported by substantial evidence.    Marsuda-Rodgers Int'l v. U.S., 719 F.Supp. 1092 (Ct.Int'l Trade 1989).  We REVERSE.

OPINION

2
The court's holding, that the ITC's finding of competition was not supported by substantial evidence, was incorrect.  The court erroneously dismissed non-price considerations supporting the ITC's finding.  In doing so it disregarded overlapping sales, 719 F.Supp. at 1099-1100, and fused a "like product" analysis with a "competition" analysis to equate competition with product fungibility, 719 F.Supp. at 1097.


3
The cumulation statute is concerned with competition.  19 U.S.C. Sec. 1677(7)(C)(iv) (1988).  Though identity of prices and products may be a factor, there are many other factors which can support a finding of competition.    Fundicao Tupy S.A. v. U.S., 859 F.2d 915, 917 (Fed.Cir.1988) (adopting Court of International Trade's analysis at 678 F.Supp. 898, 902).